internal_revenue_service number release date index numbers 02-big_number cc dom corp 1-plr-103828-00 date re distributing controlled shareholder a shareholder b business a state a dear this letter responds to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below distributing a state a corporation that uses the accrual_method and a fiscal_year ending august has for many years been engaged in business a distributing has outstanding a single class of voting common_stock held half-and-half by shareholders a and b controlled is a corporation formed under the laws of state a it will use the accrual_method and a fiscal_year ending august controlled will have outstanding solely voting common_stock all of which will initially be held by distributing plr-103828-00 the financial information received indicates that business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years shareholders a and b disagree as to the desirability of investing in new and improved equipment and expanding into new markets disagreements over these and other issues have brought short and long range planning to a halt in order to free distributing from the problems caused by these shareholder disputes it is desired for distributing’s business a to be divided between shareholders a and b accordingly the following steps are proposed i distributing will transfer about half of most kinds of operating_assets to controlled in exchange for all the outstanding_stock in controlled then controlled and distributing will each be able to conduct business a most accounts_payable will remain with distributing to equalize the values of distributing and controlled distributing will retain a larger portion of cash and accounts_receivable ii thereafter shareholder a will exchange all his stock in distributing for all the outstanding_stock in controlled the following representations have been made in connection with the transactions a the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled b the liabilities to be assumed by controlled in the transfer were incurred in the ordinary course of business and are associated with the assets transferred c it is not expected that any of the property transferred from distributing to controlled will be property with regard to which any investment_credit under sec_46 of the internal_revenue_code has or will be claimed or with regard to which any investment_credit is required to be recaptured however in the event that any of the property transferred is such property then the investment_tax_credit previously computed with respect to such property transferred including any building to plr-103828-00 which sec_47 applies will be adjusted in the year of transfer to reflect an early disposition of the property pursuant to sec_47 and d distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of this transaction e no intercorporate debt will exist between distributing and controlled at the time of or subsequent to step ii f no two parties to the transaction that is distributing and controlled are investment companies as defined in sec_368 and iv g neither distributing nor controlled has or at the time of the transactions will have any securities warrants or options outstanding h the transaction will not constitute a disqualified_distribution within the meaning of sec_355 none of the outstanding distributing stock was acquired by either shareholder a or b by purchase within the meaning of sec_355 and none of the stock in distributing or controlled will be disqualified_stock within the meaning of sec_355 i shareholder a will receive solely common_stock in controlled in exchange for his stock in distributing j distributing controlled and the shareholders will each pay their own expenses_incurred in connection with the transaction k the fair_market_value of the stock of controlled received by shareholder a will approximately equal the fair_market_value of the distributing stock surrendered by such shareholder in the exchange l no part of the stock in controlled received by shareholder a is being received as a creditor employee or in any capacity other than as a shareholder of distributing m the years of financial information submitted on behalf of distributing for business a is representative of such business’ present operations and there have been no substantial operational changes since the date of the last financial statements submitted plr-103828-00 n in the transaction the shareholders of distributing will not transfer or surrender any property other than common_stock of distributing o following the proposed transactions distributing will continue independently and with its separate employees to be directly engaged in the active_conduct of business a which distributing will have actively conducted within the meaning of sec_1_355-3 throughout the 5-year period immediately prior to the step ii stock_distribution in each of the preceding years business a will have employed over full- time employees four employees primarily managerial and the remainder primarily operational following step ii distributing's business a will have more than five full-time employees who will continue to conduct the operational and managerial activities of business a one or two employees primarily managerial and other employees primarily operational p following the proposed transactions controlled will continue independently and with its separate employees to be directly engaged in the active_conduct of business a which previously was actively conducted within the meaning of sec_1_355-3 by distributing throughout the 5-year period immediately prior to step ii following step ii controlled’s business a will have more than five full-time employees who will continue to conduct the operational and managerial activities of business a one or two employees primarily managerial and other employees primarily operational q following step ii both distributing and controlled will continue to use outside employees for certain specialized functions such as legal and accounting services and to perform specialized maintenance functions at no time however have or will outside employees constitute a majority of the employees of either distributing or controlled or perform a majority of either the managerial or operational activity for either business r it is not planned or intended for there to be any continuing transactions between distributing and controlled following step ii if any transactions occur payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-103828-00 s the distribution of the stock of controlled in step ii is being carried out for the following corporate business_purpose to eliminate the shareholder deadlock that is preventing distributing from engaging in short and long term planning the distribution of controlled stock is motivated in whole or substantial part by this corporate business_purpose t there will have been no changes in the ownership of either distributing or controlled in the 5-year period prior to step ii u there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled subsequent to the transactions except for dispositions of assets in the ordinary course of business v there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transactions w there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transactions x step ii above is not part of a plan or series of related transactions within the meaning of sec_355 including investments in distributing or controlled pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled y there have not been and there will not be any other transactions that are related to steps i and ii above z neither distributing nor controlled is plans or intends to be an s_corporation within the meaning of sec_1361 plr-103828-00 based solely on the information submitted and on the representations set forth above we rule as follows the transfer in step i by distributing to controlled of assets as described above followed by the distribution in step ii by distributing of all of the controlled stock to shareholder a is a reorganization within the meaning of sec_368 and sec_355 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to shareholder a of all the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a upon receipt of the controlled stock sec_355 the basis of the controlled stock in the hands of shareholder a will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder a will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset by shareholder a on the date of the exchange sec_1223 proper allocation of earnings_and_profits will be made plr-103828-00 between distributing and controlled under sec_1_312-10 of the income_tax regulations sec_312 no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by christopher schoen assistant branch chief branch
